Case 0:18-cv-61047-UU Document 278 Entered on FLSD Docket 10/10/2019 Page 1 of 2
                                                                               FIUEDBy PG                       s.c.
                                                                                                                   -1

                               BILL&PEGGYJOHNSON                                    0t2
                                                                                     c
                                                                                      T  12 2 21
                                                                                               8   j
                                                                                      vyLllJykgtèr )
                                                                                     s.D ,OF i-t.aA.-M jA'.9i
                        574 YO UNG BLO O D RD . W ACO,TX 7670                                                           j
                                                                                                            ...... .....,.



                      PH.254-662-5571 BJO HNSON@ JROO F.CO M

    Septem ber16,2019

    Clerk ofthe Court
    US DistrictCourt
    400 N.M iam iAve.
    M iam i,FL 33128

           USA v US Stem CellClinic and Others,Case 18-CV-61047-UU

    DearClerk ofthe Court,

    M y w ife and Ipurchased and paid forourstem cells along w ith the banking fees. They are our
    private property and you have stolen them from us.

    M y back hurtsconstantly and m y w ife'sknees hurt. YOU are personally responsible forthese
    acts of''gross negligence''on ourprivate property and allow ing us access to them ,as w e are
    citizensofthe United States.


    You haveten(10)daysfrom thedateofthisIettertoallow thereturnofourstem cellstousso
    thatw e can use them fortreatm entorface the consequences.

    Thisisnotjustcivilbutcrim inalcrimes.




                  Vp/<
           '

                  ,




    Bill& Peggy Johnson



                                        11Tim othy I:7
   Case 0:18-cv-61047-UU Document 278 Entered on FLSD Docket 10/10/2019 Page 2 of 2


Teresa Parker

From :                      U.S.Stem Cell,lnc.<usstemcell@ us-stemcell.com >
Sent                        Friday,August23,2019 2:19 PM
To:                         Teresa Parkes
Subjeu:                     U.S.Stem Cell--Update Regarding Banked Cells




                               2 u.s.sTEMcELL
                              . . .   *   * - :   .   .   . I.     -4     -

          '
          fJearStem CellBank Custom er.

          O n Jtm e 25-2019.U .S.D istrictCourtJudge U rsula Ungaro ofthe Southern District
          FloridaenteredapermanentinjunctionagainstUSStem CellClinic,LLC,andothers.
          w hichoam ong otherm atters,required usto destroy allSV F productstored atthe Stem
          CellBank. O n A ugtlst23,D efendants filed a N otice ofAppeal,inform ing the Court
          thatthey intendtoappealtheCourt'spermanentinjunctionenteredagainst
          D efendants. Plzrsuantto Judge Ungaro's July 31,2019 O rder,none ofthe stem cells
          stored atthe Stem CellB ank w illbe destroyed w hile D efendants'appealis pending.

          A salw ays,the health ofourpatientcom m unity isourpriority.

          Thank you,

          U .S.Stem Cell,1nc
          13794 N W 4th Street,Suite 212
          Sunrise,FL 33325
          Te1:(954)835-1500
          Fax:(954)845-9976

                U.S.Stem Cell,lnc., 13794 NW 4th Street,Suite 212,Sunrise, FL 33325

                                   Safeunsubscribe'M tnarker@jroof.com
                       Forward this em ailIUpdate Profile IAboutourservice nrovider
                         Sent by usstemcell@ us-stemcell.com in collaboration with
